Name: Regulation (EU) NoÃ 258/2012 of the European Parliament and of the Council of 14Ã March 2012 implementing Article 10 of the United NationsÃ¢ Protocol against the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition, supplementing the United Nations Convention against Transnational Organised Crime (UN Firearms Protocol), and establishing export authorisation, and import and transit measures for firearms, their parts and components and ammunition
 Type: Regulation
 Subject Matter: tariff policy;  organisation of transport;  trade;  United Nations;  international affairs;  defence;  trade policy
 Date Published: nan

 30.3.2012 EN Official Journal of the European Union L 94/1 REGULATION (EU) No 258/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 March 2012 implementing Article 10 of the United Nations Protocol against the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition, supplementing the United Nations Convention against Transnational Organised Crime (UN Firearms Protocol), and establishing export authorisation, and import and transit measures for firearms, their parts and components and ammunition THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national Parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) In accordance with Council Decision 2001/748/EC of 16 October 2001 concerning the signing on behalf of the European Community of the United Nations Protocol on the illicit manufacturing of and trafficking in firearms, their parts, components and ammunition, annexed to the Convention against transnational organised crime (2), the Commission signed that Protocol (hereinafter referred to as the UN Firearms Protocol) on behalf of the Community on 16 January 2002. (2) The UN Firearms Protocol, the purpose of which is to promote, facilitate and strengthen cooperation among Parties in order to prevent, combat and eradicate the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition, entered into force on 3 July 2005. (3) In order to facilitate the tracing of firearms and efficiently combat illicit trafficking in firearms, their parts and essential components and ammunition, it is necessary to improve the exchange of information between Member States, in particular through the better use of existing communication channels. (4) Personal data must be processed in accordance with the rules laid down in Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (3) and Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (4). (5) In its Communication of 18 July 2005 on measures to ensure greater security in explosives, detonators, bomb-making equipment and firearms (5), the Commission announced its intention to implement Article 10 of the UN Firearms Protocol as part of the measures which need to be taken in order for the Union to be in a position to conclude that Protocol. (6) The UN Firearms Protocol requires Parties to put in place or improve administrative procedures or systems to exercise effective control over the manufacturing, marking, import and export of firearms. (7) Compliance with the UN Firearms Protocol also requires that illicit manufacture of or trafficking in firearms, their parts and essential components and ammunition be established as criminal offences, and that measures be taken to enable the confiscation of items so manufactured or trafficked. (8) This Regulation should not apply to firearms, their parts and essential components or ammunition that are intended specifically for military purposes. The measures to meet the requirements of Article 10 of the UN Firearms Protocol should be adapted to provide for simplified procedures for firearms for civilian use. Consequently, some facilitation with regard to authorisation for multiple shipments, transit measures and temporary exports for lawful purposes should be ensured. (9) This Regulation does not affect the application of Article 346 of the Treaty on the Functioning of the European Union, which refers to essential interests of the security of the Member States, nor has this Regulation any impact on Directive 2009/43/EC of the European Parliament and of the Council of 6 May 2009 simplifying terms and conditions of transfers of defence-related products within the Community (6), or on Council Directive 91/477/EEC of 18 June 1991 on control of the acquisition and possession of weapons (7). Moreover, the UN Firearms Protocol, and consequently this Regulation, do not apply to State-to-State transactions or to State transfers in cases where the application of the Protocol would prejudice the right of a State Party to take action in the interest of national security consistent with the Charter of the United Nations. (10) Directive 91/477/EEC addresses transfers of firearms for civilian use within the territory of the Union, while this Regulation focuses on measures in respect of export from the customs territory of the Union to or through third countries. (11) Firearms, their parts and essential components and ammunition when imported from third countries are subject to Union law and, in particular, to the requirements of Directive 91/477/EEC. (12) Consistency should be ensured with regard to record-keeping provisions in force under Union law. (13) In order to ensure that this Regulation is properly applied, Member States should take measures giving the competent authorities appropriate powers. (14) In order to maintain the list of firearms, their parts and essential components and ammunition for which an authorisation is required under this Regulation, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of aligning Annex I to this Regulation to Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (8), and to Annex I to Directive 91/477/EEC. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (15) The Union has adopted a body of customs rules, contained in Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (9) and its implementing provisions as laid down in Commission Regulation (EEC) No 2454/93 (10). Consideration should also be given to Regulation (EC) No 450/2008 of the European Parliament and of the Council of 23 April 2008 laying down the Community Customs Code (Modernised Customs Code) (11) whose provisions are applicable in different phases according to Article 188 thereof. Nothing in this Regulation constrains any powers under and pursuant to the Community Customs Code and its implementing provisions. (16) Member States should lay down rules on penalties applicable to infringements of this Regulation and ensure that they are implemented. Those penalties should be effective, proportionate and dissuasive. (17) This Regulation is without prejudice to the Union regime for the control of exports, transfer, brokering and transit of dual-use items established by Council Regulation (EC) No 428/2009 (12). (18) This Regulation is consistent with the other relevant provisions on firearms, their parts, essential components and ammunition for military use, security strategies, illicit trafficking in small arms and light weapons and exports of military technology, including Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (13). (19) The Commission and the Member States should inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation. (20) This Regulation does not prevent the Member States from applying their constitutional rules relating to public access to official documents, taking into account Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (14), HAVE ADOPTED THIS REGULATION: CHAPTER I SUBJECT, DEFINITIONS AND SCOPE Article 1 This Regulation lays down rules governing export authorisation, and import and transit measures for firearms, their parts and essential components and ammunition, for the purpose of implementing Article 10 of the United Nations Protocol against the Illicit Manufacturing of and Trafficking in Firearms, their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organised Crime (the UN Firearms Protocol). Article 2 For the purposes of this Regulation: (1) firearm means any portable barrelled weapon that expels, is designed to expel or may be converted to expel, a shot, bullet or projectile by the action of a combustible propellant as referred to in Annex I. An object is considered as capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant if:  it has the appearance of a firearm, and  as a result of its construction or the material from which it is made, it can be so converted; (2) parts means any element or replacement element as referred to in Annex I specifically designed for a firearm and essential to its operation, including a barrel, frame or receiver, slide or cylinder, bolt or breech block, and any device designed or adapted to diminish the sound caused by firing a firearm; (3) essential components means the breech-closing mechanism, the chamber and the barrel of a firearm which, being separate objects, are included in the category of the firearms on which they are or are intended to be mounted; (4) ammunition means the complete round or the components thereof, including cartridge cases, primers, propellant powder, bullets or projectiles that are used in a firearm, as referred to in Annex I, provided that those components are themselves subject to authorisation in the relevant Member State; (5) deactivated firearms means objects otherwise corresponding to the definition of a firearm which have been rendered permanently unfit for use by deactivation, ensuring that all essential parts of the firearm have been rendered permanently inoperable and incapable of removal, replacement or modification that would permit the firearm to be reactivated in any way. Member States shall make arrangements for these deactivation measures to be verified by a competent authority. Member States shall, in the context of that verification, provide for the issue of a certificate or record attesting to the deactivation of the firearm or the apposition of a clearly visible mark to that effect on the firearm; (6) export means: (a) an export procedure within the meaning of Article 161 of Regulation (EEC) No 2913/92; (b) a re-export within the meaning of Article 182 of Regulation (EEC) No 2913/92 but not including goods moving under the external transit procedure, as referred to in Article 91 of that Regulation where no re-export formalities as referred to in Article 182(2) thereof have been fulfilled; (7) person means a natural person, a legal person and, where the possibility is provided for under the rules in force, an association of persons recognised as having the capacity to perform legal acts but lacking the legal status of a legal person; (8) exporter means any person, established in the Union, who makes or on whose behalf an export declaration is made, that is to say the person who, at the time when the declaration is accepted, holds the contract with the consignee in the third country and has the power for determining the sending of the item out of the customs territory of the Union. If no export contract has been concluded or if the holder of the contract does not act on its own behalf, the exporter shall mean the person who has the power for determining the sending of the item out of the customs territory of the Union. Where the benefit of a right to dispose of firearms, their parts and essential components or ammunition accrues to a person established outside the Union pursuant to the contract on which the export is based, the exporter shall be considered to be the contracting party established in the Union; (9) customs territory of the Union means the territory within the meaning of Article 3 of Regulation (EEC) No 2913/92; (10) export declaration means the act whereby a person indicates in the prescribed form and manner his intention to place firearms, their parts and essential components, and ammunition under an export procedure; (11) temporary export means the movement of firearms leaving the customs territory of the Union and intended for re-importation within a period not exceeding 24 months; (12) transit means the operation of transport of goods leaving the customs territory of the Union and passing through the territory of one or more third countries with final destination in another third country; (13) transhipment means transit involving the physical operation of unloading goods from the importing means of transport followed by reloading, for the purpose of re-exportation, generally onto another means of transport; (14) export authorisation means: (a) a single authorisation or licence granted to one specific exporter for one shipment of one or more firearms, their parts and essential components and ammunition to one identified final recipient or consignee in a third country; or (b) a multiple authorisation or licence granted to one specific exporter for multiple shipments of one or more firearms, their parts and essential components and ammunition to one identified final recipient or consignee in a third country; or (c) a global authorisation or licence granted to one specific exporter for multiple shipments of one or more firearms, their parts and essential components and ammunition to several identified final recipients or consignees in one or several third countries; (15) illicit trafficking means the import, export, sale, delivery, movement or transfer of firearms, their parts and essential components or ammunition from or across the territory of one Member State to that of a third country, if any of the following applies: (a) the Member State concerned does not authorise it in accordance with the terms of this Regulation; (b) the firearms are not marked in accordance with Article 4(1) and (2) of Directive 91/477/EEC; (c) the imported firearms are not marked at the time of import at least with a simple marking permitting identification of the first country of import within the European Union, or, where the firearms do not bear such a marking, a unique marking identifying the imported firearms; (16) tracing means the systematic tracking of firearms and, where possible, their parts and essential components and ammunition from manufacturer to purchaser for the purpose of assisting the competent authorities of Member States in detecting, investigating and analysing illicit manufacturing and trafficking. Article 3 1. This Regulation shall not apply to: (a) State to State transactions or State transfers; (b) firearms, their parts and essential components and ammunition if specially designed for military use and, in any case, firearms of the fully automatic firing type; (c) firearms, their parts and essential components and ammunition when destined for the armed forces, the police, or the public authorities of the Member States; (d) collectors and bodies concerned with cultural and historical aspects of firearms, their parts and essential components and ammunition and recognised as such for the purpose of this Regulation by the Member State in whose territory they are established, provided that tracing measures are ensured; (e) deactivated firearms; (f) antique firearms and their replicas as defined in accordance with national legislation, provided that antique firearms do not include firearms manufactured after 1899. 2. This Regulation is without prejudice to Regulation (EEC) No 2913/92 (Community Customs Code), Regulation (EEC) No 2454/93 (implementing provisions of the Community Customs Code), Regulation (EC) No 450/2008 (Modernised Customs Code), and to the regime for the control of exports, transfer, brokering and transit of dual-use items established by Regulation (EC) No 428/2009 (Dual Use Regulation). CHAPTER II EXPORT AUTHORISATION, PROCEDURES AND CONTROLS AND IMPORT AND TRANSIT MEASURES Article 4 1. An export authorisation established in accordance with the form set out in Annex II shall be required for the export of firearms, their parts and essential components and ammunition listed in Annex I. Such authorisation shall be granted by the competent authorities of the Member State where the exporter is established and shall be issued in writing or by electronic means. 2. Where the export of firearms, their parts, essential components and ammunition requires an export authorisation pursuant to this Regulation and that export is also subject to authorisation requirements in accordance with Common Position 2008/944/CFSP, Member States may use a single procedure to carry out the obligations imposed on them by this Regulation and by that Common Position. 3. If the firearms, their parts and essential components and ammunition are located in one or more Member States other than the one where the application for export authorisation has been made, that fact shall be indicated on that application. The competent authorities of the Member State to which the application for export authorisation has been made shall immediately consult the competent authorities of the Member State or States in question and provide the relevant information. The Member State or States consulted shall make known within 10 working days any objections it or they may have to the granting of such an authorisation, which shall bind the Member State in which the application has been made. Article 5 The Commission shall be empowered to adopt delegated acts in accordance with Article 6 to amend Annex I on the basis of the amendments to Annex I to Regulation (EEC) No 2658/87, and on the basis of the amendments to Annex I to Directive 91/477/EEC. Article 6 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 5 shall be conferred on the Commission for an indeterminate period of time. 3. The delegation of power referred to in Article 5 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 5 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 7 1. Before issuing an export authorisation for firearms, their parts and essential components and ammunition, the Member State concerned shall verify that: (a) the importing third country has authorised the relevant import; and (b) the third countries of transit, if any, have given notice in writing  and at the latest prior to shipment  that they have no objection to the transit. This provision does not apply:  to shipments by sea or air and through ports or airports of third countries provided that that there is no transhipment or change of means of transport,  in the case of temporary exports for verifiable lawful purposes, which include hunting, sport shooting, evaluation, exhibitions without sale, and repair. 2. Member States may decide that, if no objections to the transit are received within 20 working days from the day of the written request for no objection to the transit submitted by the exporter, the consulted third country of transit shall be regarded as having no objection to the transit. 3. The exporter shall supply the competent authority of the Member State responsible for issuing the export authorisation with the necessary documents proving that the importing third country has authorised the import and that the third country of transit had no objection to the transit. 4. Member States shall process applications for export authorisations within a period of time to be determined by national law or practice, which shall not exceed 60 working days, from the date on which all required information has been provided to the competent authorities. Under exceptional circumstances and for duly justified reasons, that period may be extended to 90 working days. 5. The period of validity of an export authorisation shall not exceed the period of validity of the import authorisation. Where the import authorisation does not specify a period of validity, except under exceptional circumstances and for duly justified reasons, the period of validity of an export authorisation shall be at least nine months. 6. Member States may decide to make use of electronic documents for the purpose of processing the applications for export authorisation. Article 8 1. For the purpose of tracing, the export authorisation and the import licence or import authorisation issued by the importing third country and the accompanying documentation shall together contain information that includes: (a) the dates of issue and expiry; (b) the place of issue; (c) the country of export; (d) the country of import; (e) whenever applicable, the third country or countries of transit; (f) the consignee; (g) the final recipient, if known at the time of the shipment; (h) particulars enabling the identification of the firearms, their parts and essential components and ammunition, and the quantity thereof including, at the latest prior to the shipment, the marking applied to the firearms. 2. The information referred to in paragraph 1, if contained in the import licence or import authorisation, shall be provided by the exporter in advance to the third countries of transit, at the latest prior to the shipment. Article 9 1. Simplified procedures for the temporary export or the re-export of firearms, their parts, essential components and ammunition shall apply as follows: (a) No export authorisation shall be required for: (i) the temporary export by hunters or sport shooters as part of their accompanied personal effects, during a journey to a third country, provided that they substantiate to the competent authorities the reasons for the journey, in particular by producing an invitation or other proof of the hunting or sport shooting activities in the third country of destination, of:  one or more firearms,  their essential components, if marked, as well as parts,  their related ammunition, limited to a maximum of 800 rounds for hunters and a maximum of 1 200 rounds for sport shooters; (ii) the re-export by hunters or sport shooters as part of their accompanied personal effects following temporary admission for hunting or sport shooting activities, provided that the firearms remain the property of a person established outside the customs territory of the Union and the firearms are re-exported to that person. (b) When leaving the customs territory of the Union through a Member State other than the Member State of their residence, hunters and sport shooters shall produce to the competent authorities a European Firearms Pass as provided for in Articles 1 and 12 of Directive 91/477/EEC. In the case of travel by air, the European Firearms Pass shall be produced to the competent authorities where the relevant items are handed over to the airline for transport out of the customs territory of the Union. When leaving the customs territory of the Union through the Member State of their residence, hunters and sport shooters may, instead of a European Firearms Pass, choose to produce another document considered valid for this purpose by the competent authorities of that Member State. (c) The competent authorities of a Member State shall, for a period not exceeding 10 days, suspend the process of export or, if necessary, otherwise prevent firearms, their parts and essential components or ammunition from leaving the customs territory of the Union through that Member State, where they have grounds for suspicion that the reasons substantiated by hunters or sport shooters are not in conformity with the relevant considerations and the obligations laid down in Article 10. In exceptional circumstances and for duly justified reasons, the period referred to in this point may be extended to 30 days. 2. Member States shall, in accordance with national law, establish simplified procedures for: (a) the re-export of firearms following temporary admission for evaluation or exhibition without sale, or inward processing for repair, provided that the firearms remain the property of a person established outside the customs territory of the Union and the firearms are re-exported to that person; (b) the re-export of firearms, their parts and essential components and ammunition if they are held in temporary storage from the moment they enter the customs territory of the Union until their exit; (c) the temporary export of firearms for the purpose of evaluation and repair and exhibition without sale, provided that the exporter substantiates the lawful possession of these firearms and exports them under the outward processing or temporary exportation customs procedures. Article 10 1. In deciding whether to grant an export authorisation under this Regulation, Member States shall take into account all relevant considerations including, where appropriate: (a) their obligations and commitments as parties to the relevant international export control arrangements or relevant international treaties; (b) considerations of national foreign and security policy, including those covered by Common Position 2008/944/CFSP; (c) considerations as to intended end use, consignee, identified final recipient and the risk of diversion. 2. In addition to the relevant considerations set out in paragraph 1, when assessing an application for an export authorisation, Member States shall take into account the application by the exporter of proportionate and adequate means and procedures to ensure compliance with the provisions and objectives of this Regulation and with the terms and conditions of the authorisation. In deciding whether to grant an export authorisation under this Regulation, Member States shall respect their obligations with regard to sanctions imposed by decisions adopted by the Council or by a decision of the Organisation for Security and Cooperation in Europe (OSCE) or by a binding resolution of the Security Council of the United Nations, in particular as regards arms embargoes. Article 11 1. Member States shall: (a) refuse to grant an export authorisation if the applicant has a criminal record concerning conduct constituting an offence listed in Article 2(2) of Council Framework Decision 2002/584/JHA of 13 June 2002 on the European arrest warrant and the surrender procedures between Member States (15), or concerning any other conduct provided that it constituted an offence punishable by a maximum deprivation of liberty of at least four years or a more serious penalty; (b) annul, suspend, modify or revoke an export authorisation if the conditions for granting it are not met or are no longer met. This paragraph is without prejudice to stricter rules under national legislation. 2. Where Member States refuse, annul, suspend, modify or revoke an export authorisation, they shall notify the competent authorities of the other Member States thereof and share the relevant information with them. Where the competent authorities of a Member State have suspended an export authorisation, their final assessment shall be communicated to the other Member States at the end of the period of suspension. 3. Before the competent authorities of a Member State grant an export authorisation under this Regulation, they shall take into account all refusals under this Regulation of which they have been notified, in order to ascertain whether an authorisation has been refused by the competent authorities of another Member State or Member States for an essentially identical transaction (concerning an item with essentially identical parameters or technical characteristics and in respect of the same importer or consignee). They may first consult the competent authorities of the Member State or Member States which issued refusals, annulments, suspensions, modifications or revocations under paragraphs 1 and 2. If, following such consultation, the competent authorities of the Member State decide to grant an authorisation, they shall notify the competent authorities of the other Member States, providing all relevant information to explain the decision. 4. All information shared in accordance with the provisions of this Article shall be in compliance with the provisions of Article 19(2) concerning its confidentiality. Article 12 In accordance with their national law or practice in force, Member States shall keep, for not less than 20 years, all information relating to firearms and, where appropriate and feasible, their parts and essential components and ammunition, which is necessary to trace and identify those firearms, their parts and essential components and ammunition, and to prevent and detect illicit trafficking therein. That information shall include the place, dates of issue and expiry of the export authorisation; the country of export; the country of import; where applicable, the third country of transit; the consignee; the final recipient if known at the time of export; and the description and quantity of the items, including any markings applied to them. This Article shall not apply to exports as referred to in Article 9. Article 13 1. Member States shall, in case of suspicion, request the importing third country to confirm receipt of the dispatched shipment of firearms, their parts and essential components or ammunition. 2. Upon request of a third country of export which is a Party to the UN Firearms Protocol at the time of the export, Member States shall confirm the receipt within the customs territory of the Union of the dispatched shipment of firearms, their parts and essential components or ammunition, which shall be ensured in principle by producing the relevant customs importation documents. 3. Member States shall comply with paragraphs 1 and 2 in accordance with their national law or practice in force. In particular, with regard to exports, the competent authority of the Member State may decide either to address the exporter or to contact the importing third country directly. Article 14 Member States shall take such measures as may be necessary to ensure that their authorisation procedures are secure and that the authenticity of authorisation documents can be verified or validated. Verification and validation may also, where appropriate, be ensured by means of diplomatic channels. Article 15 In order to ensure that this Regulation is properly applied, Member States shall take necessary and proportionate measures to enable their competent authorities to: (a) gather information on any order or transaction involving firearms, their parts and essential components and ammunition; and (b) establish that the export control measures are being properly applied, which may, in particular, include the power to enter the premises of persons with an interest in an export transaction. Article 16 Member States shall lay down the rules on penalties applicable to infringements of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. CHAPTER III CUSTOMS FORMALITIES Article 17 1. When completing customs formalities for the export of firearms, their parts and essential components or ammunition at the customs office of export, the exporter shall furnish proof that any necessary export authorisation has been obtained. 2. The exporter may be required to provide a translation into an official language of the Member State where the export declaration is presented of any documents furnished as proof. 3. Without prejudice to any powers conferred on them under Regulation (EEC) No 2913/92, Member States shall, for a period not exceeding 10 days, suspend the process of export from their territory or, if necessary, otherwise prevent firearms, their parts and essential components or ammunition which are covered by a valid export authorisation from leaving the customs territory of the Union through their territory, where they have grounds for suspicion that: (a) relevant information was not taken into account when the authorisation was granted; or (b) circumstances have materially changed since the authorisation was granted. In exceptional circumstances and for duly substantiated reasons, that period may be extended to 30 days. 4. Within the period or extended period referred to in paragraph 3, Member States shall either release the firearms, their parts and essential components or ammunition, or take action pursuant to Article 11(1)(b). Article 18 1. Member States may provide that customs formalities for the export of firearms, their parts and essential components or ammunition can be completed only at customs offices empowered to that end. 2. Member States availing themselves of the option set out in paragraph 1 shall inform the Commission of the duly empowered customs offices or of subsequent changes thereto. The Commission shall publish and update that information on a yearly basis in the C series of the Official Journal of the European Union. CHAPTER IV ADMINISTRATIVE COOPERATION Article 19 1. Member States shall, in cooperation with the Commission and in accordance with Article 21(2), take all appropriate measures to establish direct cooperation and exchange of information between competent authorities with a view to enhancing the efficiency of the measures established by this Regulation. Such information may include: (a) details of exporters whose application for an authorisation is refused, or of exporters who are the subject of decisions taken by Member States pursuant to Article 11; (b) data on consignees or other actors involved in suspicious activities, and, where available, routes taken. 2. Council Regulation (EC) No 515/97 (16) on mutual assistance, and in particular the provisions thereof as to the confidentiality of information, shall apply mutatis mutandis to measures under this Article, without prejudice to Article 20 of this Regulation. CHAPTER V GENERAL AND FINAL PROVISIONS Article 20 1. A Firearms Exports Coordination Group (the Coordination Group) chaired by a representative of the Commission shall be set up. Each Member State shall appoint a representative to it. The Coordination Group shall examine any question concerning the application of this Regulation which may be raised either by the Chair or by a representative of a Member State. It shall be bound by the confidentiality rules of Regulation (EC) No 515/97. 2. The Chair of the Coordination Group or the Coordination Group shall, whenever necessary, consult any relevant stakeholders concerned by this Regulation. Article 21 1. Each Member State shall inform the Commission of the laws, regulations and administrative provisions adopted in implementation of this Regulation, including the measures referred to in Article 16. 2. By 19 April 2012, each Member State shall inform the other Member States and the Commission of the national authorities competent for implementing Articles 7, 9, 11 and 17. Based on that information, the Commission shall publish and update a list of those authorities on a yearly basis in the C series of the Official Journal of the European Union. 3. By 19 April 2017, and thereafter upon request of the Coordination Group and in any event every 10 years, the Commission shall review the implementation of this Regulation and present a report to the European Parliament and the Council on its application, which may include proposals for its amendment. Member States shall provide the Commission with all appropriate information for the preparation of the report, including information about the use of the single procedure provided for in Article 4(2). Article 22 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 30 September 2013. However, paragraphs 1 and 2 of Article 13 shall apply from the 30th day after the date on which the UN Firearms Protocol enters into force in the European Union, following its conclusion pursuant to Article 218 of the Treaty on the Functioning of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 14 March 2012. For the European Parliament The President M. SCHULZ For the Council The President N. WAMMEN (1) Position of the European Parliament of 13 October 2011 (not yet published in the Official Journal) and Council Decision of 8 March 2012. (2) OJ L 280, 24.10.2001, p. 5. (3) OJ L 281, 23.11.1995, p. 31. (4) OJ L 8, 12.1.2001, p. 1. (5) COM(2005) 329. The Communication also announced the technical modification of Directive 91/477/EEC aimed at integrating the appropriate provisions required by the UN Protocol as regards intra-Community transfers of weapons concerned by the Directive, finally amended by Directive 2008/51/EC of the European Parliament and of the Council (OJ L 179, 8.7.2008, p. 5). (6) OJ L 146, 10.6.2009, p. 1. (7) OJ L 256, 13.9.1991, p. 51. (8) OJ L 256, 7.9.1987, p. 1. (9) OJ L 302, 19.10.1992, p. 1. (10) OJ L 253, 11.10.1993, p. 1. (11) OJ L 145, 4.6.2008, p. 1. (12) OJ L 134, 29.5.2009, p. 1. (13) OJ L 335, 13.12.2008, p. 99. (14) OJ L 145, 31.5.2001, p. 43. (15) OJ L 190, 18.7.2002, p. 1. (16) Council Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters (OJ L 82, 22.3.1997, p. 1). ANNEX I (1) List of firearms, their parts and essential components and ammunition Description CN CODE (2) 1 Semi-automatic or repeating short firearms ex 9302 00 00 2 Single-shot short firearms with centre-fire percussion ex 9302 00 00 3 Single-shot short firearms with rimfire percussion whose overall length is less than 28 cm ex 9302 00 00 4 Semi-automatic long firearms whose magazine and chamber can together hold more than three rounds ex 9303 20 10 ex 9303 20 95 ex 9303 30 00 ex 9303 90 00 5 Semi-automatic long firearms whose magazine and chamber cannot together hold more than three rounds, where the loading device is removable or where it is not certain that the weapon cannot be converted, with ordinary tools, into a weapon whose magazine and chamber can together hold more than three rounds. ex 9303 20 10 ex 9303 20 95 ex 9303 30 00 ex 9303 90 00 6 Repeating and semi-automatic long firearms with smooth-bore barrels not exceeding 60 cm in length ex 9303 20 10 ex 9303 20 95 7 Semi-automatic firearms for civilian use which resemble weapons with automatic mechanisms ex 9302 00 00 ex 9303 20 10 ex 9303 20 95 ex 9303 30 00 ex 9303 90 00 8 Repeating long firearms other than those listed in point 6 ex 9303 20 95 ex 9303 30 00 ex 9303 90 00 9 Long firearms with single-shot rifled barrels ex 9303 30 00 ex 9303 90 00 10 Semi-automatic long firearms other than those in points 4 to 7 ex 9303 90 00 11 Single-shot short firearms with rimfire percussion whose overall length is not less than 28 cm ex 9302 00 00 12 Single-shot long firearms with smooth-bore barrels 9303 10 00 ex 9303 20 10 ex 9303 20 95 13 Parts specifically designed for a firearm and essential to its operation, including a barrel, frame or receiver, slide or cylinder, bolt or breech block, and any device designed or adapted to diminish the sound caused by firing a firearm. Any essential component of such firearms: the breech-closing mechanism, the chamber and the barrel of a firearm which, being separate objects, are included in the category of the firearms on which they are or are intended to be mounted ex 9305 10 00 ex 9305 21 00 ex 9305 29 00 ex 9305 99 00 14 Ammunition: the complete round or the components thereof, including cartridge cases, primers, propellant powder, bullets or projectiles, that are used in a firearm, provided that those components are themselves subject to authorisation in the relevant Member State ex 3601 00 00 ex 3603 00 90 ex 9306 21 00 ex 9306 29 00 ex 9306 30 10 ex 9306 30 90 ex 9306 90 90 15 Collections and collectors pieces of historical interest Antiques of an age exceeding 100 years ex 9705 00 00 ex 9706 00 00 For the purposes of this Annex: (a) short firearm means a firearm with a barrel not exceeding 30 centimetres or whose overall length does not exceed 60 centimetres; (b) long firearm means any firearm other than a short firearm; (c) automatic firearm means a firearm which reloads automatically each time a round is fired and can fire more than one round with one pull on the trigger; (d) semi-automatic firearm means a firearm which reloads automatically each time a round is fired and can fire only one round with one pull on the trigger; (e) repeating firearm means a firearm which, after a round has been fired, is designed to be reloaded from a magazine or cylinder by means of a manually-operated action; (f) single-shot firearm means a firearm with no magazine which is loaded before each shot by the manual insertion of a round into the chamber or a loading recess at the breech of the barrel. (1) Based on the Combined Nomenclature of goods as laid down in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff. (2) When an ex code is indicated, the scope is to be determined by application of the CN code and corresponding description taken together. ANNEX II (model for export authorisation forms) (referred to in Article 4 of this Regulation) When granting export authorisations, Member States will strive to ensure the visibility of the nature of the authorisation on the form issued. This is an export authorisation valid in all Member States of the European Union until its expiry date.